DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 01/19/2022. Claims 1-21 were pending. Claims 1-3,7, 11-13, 17-18 were amended. Claims 9-10 were withdrawn. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In claim 1, the applicants recited “A polishing liquid comprising permanganate ions, a weak acid and a soluble salt of the weak acid.....
as a result of adjusting pH at 25°C of 100 mL of the polishing liquid to a range of pH 3.0 to pH 4.0 and adding an amount of a 0.1 mol/L aqueous solution of sodium hydroxide into the 100 ml of the polishing liquid” (emphasis added). According to applicant’s argument and amended claim 1, the sodium hydroxide is NOT part of the claimed polishing liquid, and the initial pH of the polishing liquid can be outside of the range 3 to 4 (See claim 2, pH in a range of 0.5 to 6).  If the initial pH of the polishing liquid is greater than 4, such as pH = 6, then it is unclear what specific ingredient need to add to adjust the pH to 3 to 4 because adding sodium hydroxide (strong base) will NOT lower the pH from 6 to the pH range of 3-4.  
Claim 2 depends on claim 1. In claim 1, the applicants recited, “as a result of adjusting a pH at 25 °C of 100 mL of the polishing liquid to a range of pH 3.0 to 4.0”. However, in claim 2 applicant reciting “wherein the polishing liquid has the pH in a range of 0.5 to 6”. If the initial pH of the polishing liquid is greater than 4 such as pH = 6 (as claimed by applicants in claim 2), it is unclear from the claim what specific ingredient need to add to the polishing liquid in order to lower the pH to a range of 3 to 4 as recited in claim 1 because adding sodium hydroxide (strong base) will NOT lower the pH from 6 to the pH range of 3-4.  

  	In claim 7, the applicants recited “preparing a polishing liquid comprising permanganate ions, a weak acid and a soluble salt of the weak acid.....
as a result of adjusting pH at 25°C of 100 mL of the polishing liquid to a range of pH 3.0 to pH 4.0 and adding an amount of a 0.1 mol/L aqueous solution of sodium hydroxide into the 100 ml of the polishing liquid” (emphasis added). According to applicant’s argument and amended claim 7, the sodium hydroxide is NOT part of the claimed polishing liquid, and the initial pH of the polishing liquid can be outside of the range 3 to 4.  If the initial pH of the polishing liquid is greater than 4, such as pH = 6, then it is unclear what specific ingredient need to add to adjust the pH to 3 to 4 because adding sodium hydroxide (strong base) will NOT lower the pH from 6 to the pH range of 3-4.  
 comprising permanganate ions, a weak acid and a soluble salt of the weak acid.....
as a result of adjusting pH at 25°C of 100 mL of the polishing liquid to a range of pH 3.0 to pH 4.0 and adding an amount of a 0.1 mol/L aqueous solution of sodium hydroxide into the 100 ml of the polishing liquid” (emphasis added). According to applicant’s argument and amended claim 11, the sodium hydroxide is NOT part of the claimed polishing liquid, and the initial pH of the polishing liquid can be outside of the range 3 to 4.  If the initial pH of the polishing liquid is greater than 4, such as pH = 6, then it is unclear what specific ingredient need to add to adjust the pH to 3 to 4 because adding sodium hydroxide (strong base) will NOT lower the pH from 6 to the pH range of 3-4.  
Claim 13 depends on claim 7. In claim 13, the applicants recited “as a result of adjusting the pH at 25°C of 100 mL of the polishing liquid to the range of pH 3.0 to pH 4.0 and adding the amount of the 0.1 mol/L aqueous solution of the sodium hydroxide into the 100 ml of the polishing liquid, the amount, which is in a range of 1.0 mL to 50 mL, of the 0.1 mol/L aqueous solution of the sodium hydroxide is required to raise the pH of the polishing liquid by 0.5.  According to applicant’s argument and amended claim 13, the sodium hydroxide is NOT part of the claimed polishing liquid, and the initial pH of the polishing liquid can be outside of the range 3 to 4.  If the initial pH of the polishing liquid is greater than 4 such as pH = 6, it is unclear from the claim what specific ingredient need to add to the polishing liquid in order to lower the pH to a range of 3 to 4 as recited in claim 7 because adding sodium hydroxide (strong base) will NOT lower the pH from 6 to the pH range of 3-4 as required by claim 7.  

Claims 2-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 7.
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 11.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 1-6, 11, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (US 2012/0028467 A1) in view of Bodner Research Web “Mixture and Buffers” via https://web.archive.org/web/20151217135138/https://chemed.chem.purdue.edu/genchem/topicreview/bp/ch17/mixtures.php  pages 1-7, 2015, herein after refer as Bodner Research Web “Mixture and Buffers”, and further of Honke et al. (US 2017/0335489 A1)
Regarding to claim 1, Kamimura discloses a polishing liquid comprising permanganate ions (paragraph 0108), a weak acid (e.g. acetic acid; See paragraph 0096) and a buffer (paragraph 0112).
Regarding to claim 1, Kamimura further disclosing adding sodium hydroxide to adjust the pH between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 (paragraph 0111- 0113).

Bodner Research Web “Mixture and Buffers” teaches to use a buffer solution comprises 0.1 M (or 0.1 mol/L) of acetic acid (aka HOAc, weak acid) and 0.1 M (0.1 mol/L) or sodium acetate (aka NaOAc, i.e. soluble salt of weak acid), wherein the amount the total number of moles of acetate anions (OAc-) equals to 0.1 M + ΔC, wherein ΔC = 1.8 x 10-5 mol/L. Therefore, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L, which read on applicant’s limitation “a total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.001 mol/L to 1 mol/L in terms of a total number of moles of anions in the weak acid).  Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mole/L of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.05 mol to 20 mol per mol of the weak acid).

    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kamimura in view of Bodner Research Web “Mixture and Buffers” by using a buffer solution comprises 0.1 M acetic acid and 0.1 M sodium acetate salt (soluble salt of weak acid) because equivalent and substitution of one buffer for another buffer solution would produce an expected result.
	Claim 1 differs from Kamimura and Bodner Research Web “Mixture and Buffers by further discloses wherein a concentration of the permanganate ions in the polishing liquid is in a range of 0.1 mass% to 20 mass%. However, Kamimura teaches to use permanganate ion in a buffer solution (paragraph 0108, 0112).  Honke teaches to use permanganate ions is a range of more than 5%, including example of 10% to 20% (See paragraph 0042, Fig 5-6; within applicant’s range of 0.1 mass% to 20 mass%).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine 
Regarding to claim 2, Kamimura discloses the pH is between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 at room temperature or at a temperature 40 °C or lower (paragraph 0111-0113, 0144, 0178, within applicant’s range of 0.5 to 6 at 25 °C).
Regarding to claim 3, Bodner Research Web “Mixture and Buffers further discloses it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the 100 mL of buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “a result of adjusting a pH at 25°C of 100 mL of the polishing liquid-is adjusted to a range of pH 3.0 to pH 4.0 and adding an amount of a 0.1 mol/L aqueous solution of sodium hydroxide-is added into the 100 ml of the polishing liquid, the amount, which is in a range of 0.1 mL to 50 mL, of the 0.1 mol/L aqueous solution of the sodium hydroxide is required to raise the pH of the polishing liquid by 0.5.”).
Regarding to claim 4, Kamimura discloses the weak acid is acetic acid (paragraph 0096).  Bodner Research Web “Mixture and Buffers also teaches the weak acid is acetic acid.
Regarding to claim 5, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions (OAc-) in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L,  approximately equals to 0.1 mol/L which read on applicant’s limitation “the total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.01 mol/L to 0.1 mol/L in terms of a total number of moles of anions in the weak acid).  
-5 mol/L = 0.100018 mol/L per 0.1 mol/L (0.1 M) of the weak acid (HOAc or acetic acid) = 0.100018/0.10 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.1 mol to 10 mol per mol of the weak acid).
	Regarding to claim 11, Kamimura discloses a producing method of a polished substrate comprising:
Preparing a polishing liquid including permanganate ions, a weak acid (i.e. acetic acid) and a soluble salt of the weak acid (i.e. buffer solution See paragraph 0096, 0108, 0111-0114; Note: buffer solution comprises a weak acid (acetic acid) and a soluble salt of the weak acid (See Bodner Research Web “Mixture and Buffers”
Polishing a substrate by the prepared polishing liquid to form the polished substrate (See paragraph 0014, 0032, 0052). The limitation regarding the polishing liquid concentration range of each ingredients, buffer capacity and change in pH has been discussed above in claim 1 (See rejection of claim 1).
Regarding to claim 17, Kamimura discloses the pH is between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 at room temperature or at a temperature 40 °C or lower (paragraph 0111-0113, 0144, 0178, within applicant’s range of 0.5 to 6 at 25 °C).
Regarding to claim 18, Bodner Research Web “Mixture and Buffers further discloses it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the 100 mL of buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of 
Regarding to claim 19, Kamimura discloses the weak acid is acetic acid (paragraph 0096).  Bodner Research Web “Mixture and Buffers also teaches the weak acid is acetic acid.
Regarding to claim 20, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L,  approximately equals to 0.1 mol/L which read on applicant’s limitation “the total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.01 mol/L to 0.1 mol/L in terms of a total number of moles of anions in the weak acid).  
Regarding to claim 21, Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mole of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.1 mol to 10 mol per mol of the weak acid).


s 7, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (US 2012/0028467  A1) in view of Bodner Research Web “Mixture and Buffers” via https://web.archive.org/web/20151217135138/https://chemed.chem.purdue.edu/genchem/topicreview/bp/ch17/mixtures.php  pages 1-7, 2015, herein after refer as Bodner Research Web “Mixture and Buffers”, in view of Honke (US 2017/0335489 A1) and further in view of Yoshida (US 2014/0308879 A1).
Regarding to claim 7, Kamimura discloses a producing method of a polished substrate comprising:
Preparing a polishing liquid including permanganate ions, a weak acid (i.e. acetic acid) and a buffer solution (See paragraph 0096, 0108, 0111-0114; Note: buffer solution comprises a weak acid (acetic acid) and a soluble salt of the weak acid (See Bodner Research Web “Mixture and Buffers);
Supplying the polishing liquid to a polishing pad (paragraph 0034-0035, 0130)
Polishing the silicon carbide face by relative movement between the silicon carbide surface and the polishing pad (paragraph 0032-0035; 0052-0053).
Regarding to claim 7, Kamimura fails to disclose the polishing liquid comprises a soluble salt of the weak acid and the amount of soluble salt of the weak acid in the polishing liquid is in a range of 0.05 mol to 20 mol per mole of the weak acid; and a total amount of the weak acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.001 mol/L to 1 mol/L in terms of a total number of moles of anions in the weak acid. However, Kamimura clearly teaches to polishing liquid comprises a weak acid such as acetic acid (paragraph 0096) and buffer solution (paragraph 0112). 
-5 mol/L. Therefore, Bodner Research Web “Mixture and Buffers” teaches to the total amount of weak acid and soluble salts of the weak acids in terms of a total number of moles of anions in the weak acid (0.1 mol/L + 1.8 x 10-5 mol/L) equals to 0.100018 mol/L, which read on applicant’s limitation “a total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.001 mol/L to 1 mol/L in terms of a total number of moles of anions in the weak acid).  Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mol/L (0.1 M) of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid,  which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.05 mol to 20 mol per mol of the weak acid).
Bodner Research Web “Mixture and Buffers further discloses the buffer solution has a buffer capacity wherein the buffer capacity is define as it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “a result of adjusting a pH at 25°C of 100 mL of the polishing liquid-is adjusted to a range of pH 3.0 to pH 4.0 and adding an amount of a 0.1 mol/L aqueous solution of sodium hydroxide-is added into the 100 ml of the polishing liquid, the 
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kamimura in view of Bodner Research Web “Mixture and Buffers” by using a buffer solution comprises 0.1 M acetic acid and 0.1 M acetic acid salt (sodium acetate salt) because equivalent and substitution of one buffer for another buffer solution would produce an expected result.
	Claim 7 differs from Kamimura and Bodner Research Web “Mixture and Buffers by further discloses wherein a concentration of the permanganate ions in the polishing liquid is in a range of 0.1 mass% to 20 mass%. However, Kamimura teaches to use permanganate ion in a buffer solution (paragraph 0108, 0112).  Honke teaches to use permanganate ions in the amount of 5% or more, including example of 10% to 20% (See 0042, Fig 5-6 within applicant’s range of 0.1 mass% to 20 mass%).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal amount of permanganate ion because it has been held that determination of workable range is not considered inventive.
Claim 7 further differs from Kamimura, Bodner Research Web “Mixture and Buffers” and Honke by further disclosing the step of recovering the polishing liquid that has been used in the polishing of the silicon carbide surface and re-supplying the recovered polishing liquid to the polishing pad.  Yoshida discloses recovering the polishing liquid that has been used in the polishing of the silicon carbide surface and re-supplying the recovered polishing liquid to the 
Regarding to claim 12, Kamimura discloses the pH is between 1.5 or higher, preferable 1.8 or higher, or 2.0 or higher or 4.0 at room temperature or at a temperature 40 °C or lower (paragraph 0111-0113, 0144, 0178, within applicant’s range of 0.5 to 6 at 25 °C).
Regarding to claim 13, Bodner Research Web “Mixture and Buffers further discloses it takes about 10 mL to 15 mL of 0.1 M (or 0.1 mol/L) of sodium hydroxide (NaOH) added to the 100 mL of buffer solution of acetic acid and sodium acetate having a pH 3 to 4 to raise the pH of the buffer solution by 0.5 (See the last Figure; read on applicant’s limitation “a result of adjusting a pH at 25°C of 100 mL of the polishing liquid-is adjusted to a range of pH 3.0 to pH 4.0 and adding an amount of a 0.1 mol/L aqueous solution of sodium hydroxide-is added into the 100 ml of the polishing liquid, the amount, which is in a range of 0.1 mL to 50 mL, of the 0.1 mol/L aqueous solution of the sodium hydroxide is required to raise the pH of the polishing liquid by 0.5.”).
Regarding to claim 14, Kamimura discloses the weak acid is acetic acid (paragraph 0096).  Bodner Research Web “Mixture and Buffers also teaches the weak acid is acetic acid.
-5 mol/L) equals to 0.100018 mol/L,  approximately equals to 0.1 mol/L which read on applicant’s limitation “the total amount of the week acid and the soluble salt of the weak acid in the polishing liquid is in a range of 0.01 mol/L to 0.1 mol/L in terms of a total number of moles of anions in the weak acid).  
Regarding to claim 16, Bodner Research Web “Mixture and Buffers” further teaches an amount of soluble salts (OAc-) of the weak acid in the polishing liquid is 0.1 mol/L + 1.8 x 10-5 mol/L = 0.100018 mol/L per 0.1 mol/L of the weak acid (HOAc) = 0.100018/0.1 = 1.00018 mole of soluble salts of the weak acid per mole of the weak acid, which read on applicant’s limitation “an amount of the soluble salt of the weak acid in the polishing liquid is in a range of 0.1 mol to 10 mol per mol of the weak acid).

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (US 2012/0028467  A1) in view of Bodner Research Web “Mixture and Buffers” via https://web.archive.org/web/20151217135138/https://chemed.chem.purdue.edu/genchem/topicreview/bp/ch17/mixtures.php  pages 1-7, 2015, herein after refer as Bodner Research Web “Mixture and Buffers”, in view of Honke (US 2017/0335489 A1) and further in view of Yoshida (US 2014/0308879 A1) as applied to claim 7 above and further in view of Yoshikawa et al. (US 2010/0075500 A1).
Regarding to claim 8, Kamimura fails to explicitly discloses the polishing liquid being free of an abrasive. In a polishing liquid, Yoshikawa teaches the abrasive is optional (paragraph 

Response to Arguments
11.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
“Thus, it is clear that sodium hydroxide is not in the composition of the polishing liquid in the claimed invention. Specifically, the sodium hydroxide is part of the last paragraph of each of claims 1, 7, and 11, which defines a buffering capacity property of the polishing liquid. The buffering capacity property is also defined in each of claims 3, 13, and 18.
In addition, the phrase “a range of pH 3.0 to pH 4.0” of claims 1, 7, and 11 is part of the definition of the buffering capacity property of the polishing liquid. Thus, the scope (the polishing liquid has the pH in a range of 0.5 to 6) of each of claims 2, 12, and 17, particularly as amended herein, is not broader than each of claims 1, 7, and 11, respectively.”
The applicant’s amendment raises new ground of rejection under 35 U.S.C 112(b) as discussed above. Specifically, it is unclear from the claim which specific ingredient or ingredients to add to the initial polishing liquid to adjust pH to a range of pH 3 to 4 if the initial pH is greater than 4 such as initial pH =6.  
Regarding to previous ground of rejection under 35 U.S.C 103, the applicants state:
As mentioned above, Applicant amends independent claims 1, 7, and 11 by adding a property of the polishing liquid with respect to a buffering capacity. The buffering capacity is defined in the last paragraphs of claims 1, 7, and 11, and in claims 3, 13, and 18. None of Kamimura, Kim, Naritomi, and Yoshikawa discloses a property of a polishing liquid with respect to a buffering capacity that is defined, for example, as set forth in the last paragraph of claim 1.
Specifically, Kamimura only discloses acetic acid and permanganic acid. Kim only discloses acetic acid and acetic acid salt. Although the Examiner states that Naritomi discloses permanganate ions (potassium permanganate) at, for example, paragraphs [0064], [0126], and [0147], Naritomi does not use the potassium permanganate as a composition of a polishing liquid. Rather, in Naritomi, the potassium permanganate is contained in an aqueous solution in a composition to form a thin layer on the surface of the magnesium alloy part. Therefore, the potassium permanganate (used for the purpose of forming a thin layer) taught in Naritomi is not combinable with the teachings of the combination of Kamimura and Kim because both Kamimura and Kim are directed to a polishing fluid or slurry.
Therefore, the combination of Kamimura, Kim, and Naritomi does not disclose or suggest a polishing liquid containing permanganate ions and a property of a polishing liquid with respect to a buffering capacity.
Because the claimed polishing liquid has the buffering capacity property defined by the last paragraph of claim 1, the claimed invention achieves unexpected results. Specifically, as exemplarily shown in Tables 1 to 3 and described in the embodiments of the present application, the polishing liquid reduces the frequency of replacing used polishing liquid with a fresh liquid even when polishing hard materials, such as silicon carbide and gallium nitride, thus effectively improving productivity. Please see paragraph [0052] of the substitute specification of the present application.
In asmuch as the combined prior art fails to teach or suggest all of the elements of the claim, the combination of prior art cannot render claim 1 unpatentable”.
The applicant’s arguments are moot in view of new ground of rejection as discussed above using new cited prior arts.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713